Name: Regulation (EEC) No 2026/73 of the Commission of 25 July 1973 on determining the origin of grape juice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7 . 73 Official Journal of the European Communities No L 206/33 REGULATION (EEC) No 2026/73 OF THE COMMISSION of 25 July 1973 on determining the origin of grape juice Whereas the processing of grape must, falling under heading No 20.07 of the Common Customs Tariff, into grape juice falling within the same heading cannot be held to constitute a substantial process within the terms of the abovementioned Article 5 ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on Origin ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 802/68 ( J ) of 27 June 1968 on the common definition of the concept of the origin of goods, and in particular Article 14 thereof ; Whereas Article 5 of that Regulation provides that a product in the production of which two or more coun ­ tries were concerned, shall be regarded as originating in the country in which the last substantial process or operation that is economically justified was performed, having been carried out in an undertaking equipped for the purpose and resulting in the manu ­ facture of a new product, or representing an important stage of manufacture ; HAS ADOPTED THIS REGULATION : Sole Article The processing of grape must, falling within heading No 20.07 of the Common Customs Tariff, into grape juice falling within the same heading shall not confer the origin of the country or of the Community in which it took place on the latter product. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels 25 July 1973 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 148 , 28 . 6 . 1968 , p . 1 .